DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-8, drawn to a component set for the production of a ready-for-use chlorine dioxide sensor in the reply filed on September 26, 2022 is acknowledged.  Claims 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, drawn to a process for the production of a chlorine dioxide sensor, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on September 26, 2022.
The traversal is on the ground(s) that the Applicant disagrees that the component set of Invention I can be used in a process that is a materially different process than that of Invention II.  The Applicant admits that there is a formal difference between the two processes, but that difference is not material because the chlorine dioxide sensor produced in the process of Invention II can only be used for the process identified by the Examiner (page 2, last para. to page 3, para. 1).  This is not found persuasive because even if the produced chlorine dioxide sensor is only used for sensing chlorine dioxide, the processes for producing the chlorine dioxide sensor and sensing the chlorine dioxide are materially different because producing the chlorine dioxide sensor is related to preparing a sensor from the components, e.g., mixing two components (claim 10) while sensing chlorine dioxide is related to the electrochemical reaction inside the amperometric measuring cell to generate electrochemical signal.
Applicant also argues there is no serious search and/or examination burden because the collection for patents indexed by CPC/G01N33/182 and chlorine only has 104 patents while the collection for patents indexed by CPC/G01N27/416 and chlorine only has 9 patents (page 2, para. 4-5).  This is not found persuasive because Examiner would not be limited by such narrow search as proposed, and extensive search including other CPC classifications, keywords, and non-patent literature would be conducted.
The requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim(s) 1-8 is/are objected to because of the following informalities:
Claim 1 recites “at least one container (6) containing a liquid standard electrolyte” in line 6 and “at least one container (7) which contains a solid acid additive” in line 7.  It is suggested to distinguish these containers, for example, using “at least one standard electrolyte container” and “at least one acid additive container” as recited in claim 3 instead of using numbers (6) and (7).  Accordingly, subsequent limitations regarding these containers are suggested to be changed for consistency.
Claim 2, line 1: “A component set according to claim 1” should be “the component set according to claim 1”
Claim 3, line 1: “A component set according to claim 1” should be “the component set according to claim 1”
Claim 4, line 1: “A component set according to claim 1” should be “the component set according to claim 1”
Claim 5, line 1: “A component set according to claim 1” should be “the component set according to claim 1”
Claim 6, line 1: “A component set according to claim 1” should be “the component set according to claim 1”
Claim 6, line 3: “acid additive” should be “the acid additive”
Claim 7, line 1: “A component set according to claim 1” should be “the component set according to claim 1”
Claim 8, line 1: “a component set according to claim 1” should be “the component set according to claim 1”
Claim 8, line 4: “standard electrolyte” should be “the standard electrolyte”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "the container" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 2 recites the limitation "the container" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 2 recites the limitation "the container" in line 9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 2 recites the limitation "the container" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 2 recites the limitation "the container" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 2 recites the limitation "the container" in line 14.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 8 recites “a liquid standard electrolyte” in lines 2-3.  It is unclear whether it is the same one as recited in claim 1.  It is suggested to be “the liquid standard electrolyte.”
Claim 8 recites “a solid acid additive” in line 3.  It is unclear whether it is the same one as recited in claim 1.  It is suggested to be “the solid acid additive.”
Claim 8 recites the limitation "the container" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 8 recites the limitation "the container" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 8 recites the limitation "the container" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 8 recites the limitation “the standard electrode” in line 11.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the standard electrolyte.”
Claim 8 recites the limitation "the container" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 8 recites the limitation "the container" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim 8 recites the limitation "the container" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “the at least one container.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over ProMinent (Operating Instructions: DULCOTEST Chlorine Dioxide Sensor Type CDP 1-mA-2 ppm, 2009) in view of Stevenson (U.S. 4,176,032).
Regarding claims 1 and 4, ProMinent teaches a component set (page 7, Contents: 1 CDP sensor; 1 bottle of electrolyte, 1 operating instructions manual; 2 replacement membrane caps) for the production of a ready-for-use chlorine dioxide sensor (page 6, Construction, lines 1-2: The CDP chlorine dioxide sensor is a membrane covered dual electrode measurement sensor), characterised in that the component set includes the following components: 
a) an amperometric measuring cell having an electrolyte chamber (page 6, Function, lines 1-2: the measuring chamber) and a working electrode (page 6, Function, line 2: the collector) arranged in the electrolyte chamber and a reference electrode (page 6, Function, line 3: reference electrode) arranged in the electrolyte chamber (page 6, Construction, lines 4-5: the electrodes in the electrode shaft project into the measurement chamber).

ProMinent does not explicitly disclose at least one container containing a liquid standard electrolyte and at least one container which contains a solid acid additive (claim 1) or the standard electrolyte is an aqueous solution of alkali metal chloride (claim 4).
However, Stevenson teaches a dissolved chlorine dioxide DCD sensor 10 (Fig. 1, 6) including an amperometric-electrochemical cell having an electrolyte chamber 16 (Fig. 6; Col. 4, line 13), a measuring electrode or cathode 25 (Fig. 6; Col. 4, lines 37-38), and a counter electrode or anode 19 (Fig. 6; Col. 4, line 21).  The electrolyte chamber 16 is filled with a suitable electrolyte solution of such salt as KCl, KBr, KI or other halides in combination with EDTA. CDTA, NTA, sodium acetate or other appropriate complexing and buffering agents to buffer the solution (Col. 5; lines 6-12).  For example, the electrolyte solution is formulated by dissolving 0.1 mol of potassium bromide and 0.1 mole disodium EDTA in one liter of water (Col. 5, lines 30-33).  Thus, Stevenson teaches a liquid standard electrolyte (for claim 1: Col. 5, lines 9-10: electrolyte solution of KCl; for claim 4: KCl is an alkali metal chloride) and a solid acid additive (Col. 5, line 32: disodium EDTA).  Moreover, dissolving 0.1 mole disodium EDTA in the salt solution as the liquid standard electrolyte, there must be a container containing the liquid standard electrolyte and a container containing the solid acid additive. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Prominent by substituting the electrolyte with the one having the standard electrolyte contained in at least one container and the solid acid additive contained in at least one container in certain stoichiometric amount that forms a strongly acid electrolyte within the claimed pH range as taught by Stevenson because such a formulation is suitable for DCD sensor sensing dissolved chlorine dioxide.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Further, it would have been obvious to one of ordinary skill in the art by incorporating the containers containing the buffer solution and the additive because it would enable users to make fresh electrolyte.

Regarding claim 7, ProMinent teaches the component set is arranged in a transport packaging which is closable on all sides (page 7, section 4 Transport and Storage: sensor must be transported sent and stored in the original packaging only; Contents: 1 CDP sensor; 1 bottle of electrolyte, 1 operating instructions manual; 2 replacement membrane caps; thus the component set is arranged in a transport packaging that must be closable on all sides for transportation).
Claim(s) 2-3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ProMinent and Stevenson, and further in view of Volodymyr (UA 43422).
Regarding claim 2, ProMinent and Stevenson disclose all limitations of claim 1 as applied to claim 1.  Stevenson further discloses the solution is buffered at pH 4, 7 or other values (Col. 5, lines 12-13).  ProMinent and Stevenson do not explicitly disclose the stoichiometric amount of standard electrolyte in the at least one container which contains a standard electrolyte and the stoichiometric amount of acid additive in the at least one container which contains an acid additive are so matched to each other that either: a) a mixture of the total stoichiometric amount of the acid additive contained in the container with the total stoichiometric amount of the standard electrolyte contained in the container gives a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5, or b) a mixture of a whole-numbered volume or mass proportion of the acid additive contained in the container with the total stoichiometric amount of the standard electrode contained in the container gives a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5, or c) a mixture of the total stoichiometric amount of the acid additive contained in the container with a whole-numbered volume or mass proportion of the standard electrolyte contained in the container gives a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5.
However, Volodymyr teaches an electrochemical cell for quantitative determination of oxygen-containing oxidative gases ([Abstract][ line 1) for example, chlorine dioxide (page 2, para 10, lines 1-2).  The used electrolyte is represented by lithium bromide or zinc bromide solutions which contain a strongly acidic cation exchanger stabilizing electrolyte within pH from -1 to 2 ([Abstract] lines 4-5), which overlaps the claimed pH range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ProMinent and Stevenson by substituting the electrolyte with the one in certain stoichiometric amount that forms a strongly acid electrolyte within the claimed pH range as taught by Volodymyr because the strongly acid electrolyte is a suitable electrolyte for sensing chlorine dioxide using an electrochemical sensor.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 3, ProMinent and Stevenson disclose all limitations of claim 1 as applied to claim 1.  ProMinent and Stevenson do not explicitly disclose the acid additive in an amount with which the total stoichiometric amount of the standard electrolyte contained in the at least one standard electrolyte container or a whole-numbered volume or mass proportion of the standard electrolyte contained in the at least one standard electrolyte container can be converted to a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5.
However, Volodymyr teaches an electrochemical cell for quantitative determination of oxygen-containing oxidative gases ([Abstract][ line 1) for example, chlorine dioxide (page 2, para 10, lines 1-2).  The used electrolyte is represented by lithium bromide or zinc bromide solutions which contain a strongly acidic cation exchanger stabilizing electrolyte within pH from -1 to 2 ([Abstract] lines 4-5), which overlaps the claimed pH range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ProMinent and Stevenson by substituting the electrolyte with the one in certain stoichiometric amount that forms a strongly acid electrolyte within the claimed pH range as taught by Volodymyr because the strongly acid electrolyte is a suitable electrolyte for sensing chlorine dioxide using an electrochemical sensor.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).  

ProMinent, Stevenson, and Volodymyr do not explicitly disclose the components set includes 2, 3, 4 or 5 containers which contain the acid additive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ProMinent, Stevenson, and Volodymyr by substituting at least one container which contains a solid acid additive with the electrolyte with the standard electrolyte and the solid acid additive with 2, 3, 4 or 5 containers because the number of containers would not add patentable weight to the claim as long as the amount of the acid additive matches the total stoichiometric amount of the standard electrolyte.

Regarding claim 6, ProMinent and Stevenson disclose all limitations of claim 1 as applied to claim 1.  ProMinent further discloses the component set additionally includes a dosage instruction (page 7, Contents, line 3: 1 operating instructions manual).  The designation “a) contains the instruction that the total volume or the total mass of acid additive in the at least one container containing said acid additive must be mixed with the total volume or the total mass of the standard electrolyte in the at least one container containing said standard electrolyte to obtain a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5, or b) contains the instruction that a whole-numbered volume or mass proportion of the acid additive from the at least one container containing said acid additive must be mixed with the total volume or the total mass of the standard electrolyte in the at least one container containing said standard electrolyte in order to obtain a strongly acid electrolyte with a pH- value in the range of 1.1 to 1.5, or c) contains the instruction that the total volume or the total mass of the acid additive from the at least one container containing said acid additive must be mixed with a whole-numbered volume or mass proportion of the standard electrolyte in the at least one container containing said standard electrolyte in order to obtain a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5” is deemed to be functional descriptive material. MPEP 2111.05(I)(A).  
ProMinent and Stevenson do not explicitly discloses the instruction either a) contains the instruction that the total volume or the total mass of acid additive in the at least one container containing said acid additive must be mixed with the total volume or the total mass of the standard electrolyte in the at least one container containing said standard electrolyte to obtain a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5, or b) contains the instruction that a whole-numbered volume or mass proportion of the acid additive from the at least one container containing said acid additive must be mixed with the total volume or the total mass of the standard electrolyte in the at least one container containing said standard electrolyte in order to obtain a strongly acid electrolyte with a pH- value in the range of 1.1 to 1.5, or c) contains the instruction that the total volume or the total mass of the acid additive from the at least one container containing said acid additive must be mixed with a whole-numbered volume or mass proportion of the standard electrolyte in the at least one container containing said standard electrolyte in order to obtain a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5.
However, Volodymyr teaches an electrochemical cell for quantitative determination of oxygen-containing oxidative gases ([Abstract][ line 1) for example, chlorine dioxide (page 2, para 10, lines 1-2).  The used electrolyte is represented by lithium bromide or zinc bromide solutions which contain a strongly acidic cation exchanger stabilizing electrolyte within pH from -1 to 2 ([Abstract] lines 4-5), which overlaps the claimed pH range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ProMinent and Stevenson by substituting the instruction with the one instructing how to make the strongly acid electrolyte with a pH value in the claimed range as taught by Volodymyr because the strongly acid electrolyte is a suitable electrolyte for sensing chlorine dioxide using an electrochemical sensor, and thus the functional relationship between the product and associated matter is not new or obvious. MPEP 2111.05(II).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

Regarding claim 8, ProMinent teaches a refill set for a component set according to claim 1 (page 7, Contents: 1 CDP sensor; 1 bottle of electrolyte, 1 operating instructions manual; 2 replacement membrane caps) characterised in that the refill set includes an electrolyte (page 7, Contents, line 3: 1 bottle of electrolyte). 
Prominent does not explicitly disclose at least one container which contains a liquid standard electrolyte and at least one container which contains a solid acid additive. 
However, Stevenson teaches a dissolved chlorine dioxide DCD sensor 10 (Fig. 1, 6) including an amperometric-electrochemical cell having an electrolyte chamber 16 (Fig. 6; Col. 4, line 13), a measuring electrode or cathode 25 (Fig. 6; Col. 4, lines 37-38), and a counter electrode or anode 19 (Fig. 6; Col. 4, line 21).  The electrolyte chamber 16 is filled with a suitable electrolyte solution of such salt as KCl, KBr, KI or other halides in combination with EDTA. CDTA, NTA, sodium acetate or other appropriate complexing and buffering agents to buffer the solution (Col. 5; lines 6-12).  For example, the electrolyte solution is formulated by dissolving 0.1 mol of potassium bromide and 0.1 mole disodium EDTA in one liter of water (Col. 5, lines 30-33).  Thus, Stevenson teaches a liquid standard electrolyte (for claim 1: Col. 5, lines 9-10: electrolyte solution of KCl; for claim 4: KCl is an alkali metal chloride) and a solid acid additive (Col. 5, line 32: disodium EDTA).  Moreover, dissolving 0.1 mole disodium EDTA in the salt solution as the liquid standard electrolyte, there must be a container containing the liquid standard electrolyte and a container containing the solid acid additive.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ProMinent by substituting the electrolyte with the one having the standard electrolyte contained in at least one container and the solid acid additive contained in at least one container with certain stoichiometric amount that forms a strongly acid electrolyte within the claimed pH range as taught by Stevenson because such a formulation is suitable for DCD sensor sensing dissolved chlorine dioxide.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  Further, it would have been obvious to one of ordinary skill in the art by incorporating the containers containing the buffer solution and the additive because it would enable users to make fresh electrolyte.

ProMinent does not explicitly disclose the stoichiometric amount of standard electrolyte and the stoichiometric amount of acid additive are so match to each other that either: a) a mixture of the total stoichiometric amount of the acid additive contained in the container with the total stoichiometric amount of the standard electrolyte contained in the container gives a strongly acid electrolyte with a pH-value in the range of 1:1 to 1:5, or b) a mixture of a whole-numbered volume or mass proportion of the acid additive contained in the container with the total stoichiometric amount of the standard electrode contained in the container gives a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5, or c) a mixture of the total stoichiometric amount of the acid additive contained in the container with a whole-numbered volume or mass proportion of the standard electrolyte contained in the container gives a strongly acid electrolyte with a pH-value in the range of 1.1 to 1.5.
However, Volodymyr teaches an electrochemical cell for quantitative determination of oxygen-containing oxidative gases ([Abstract][ line 1) for example, chlorine dioxide (page 2, para 10, lines 1-2).  The used electrolyte is represented by lithium bromide or zinc bromide solutions which contain a strongly acidic cation exchanger stabilizing electrolyte within pH from -1 to 2 ([Abstract] lines 4-5), which overlaps the claimed pH range.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ProMinent by substituting the electrolyte with the one having the stoichiometric amount of the standard electrolyte and the acid additive to form a strongly acid electrolyte within the claimed pH range as taught by Volodymyr because the strongly acid electrolyte is a suitable electrolyte for sensing chlorine dioxide using an electrochemical sensor.  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over ProMinent in view of Stevenson, and further in view of Coetzee (J.F. Coetzee, Potentiometric Gas Sensor for the Determination of Free Chlorine in Static or Flow Injection Analysis Systems, Anal. Chem. 1986(58), page 650-53).
Regarding claim 5, ProMinent and Stevenson disclose all limitations of claim 1 as applied to claim 1.  ProMinent and Stevenson do not explicitly disclose the acid additive is an alkali metal hydrogen sulphate.
However, Coetzee teaches potentiometric gas sensor for the determination of free chlorine (Title) by mixing a buffer stream A and an analyte stream B (Fig. 1).  Optimum experimental conditions include a buffer stream, 0.1 M Na2SO4 + sufficient NaHSO4 to give a desirable pH value, e.g., a pH value of 4.5 (page 651, Col. 1, para. 6, lines 3-5).  Thus, Coetzee teaches NaHSO4, an alkali metal hydrogen sulphate, that is deemed to be the acid additive in the electrolyte, i.e., the buffer stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified ProMinent and Stevenson by substituting the acid additive with NaHSO4, an alkali metal hydrogen sulphate, as taught by Coetzee because the buffer stream with sufficient NaHSO4, gives optimum experimental conditions (page 651, Col. 1, para. 6, lines 3-5).  Simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795